DETAILED CORRESPONDENCE
Claims 1-17 and 21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that in light of the most recent amendments to claims 1, 4, and 11, the previously addressed 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0284216 A1 (i.e. Addis et al.) in view of US Publication 2006/0048941 A1 (i.e. Borst et al.) with the teachings of US Publication 2011/0192593 A1 (i.e. Roddy et al.).

In regards to claim 1, Addis discloses: A system for use in a well (at least figure 1 and abstract discloses a system for producing hydrocarbon fluids through a well 1), comprising: 
a well casing (at least 5) having an interior surface (surface adjacent to the wellbore formation at least 2) and an exterior surface (surface adjacent to the production tubing at least 7); 
a male inductive coupler (at least 10) positioned at a desired interior location within the well casing along the interior surface (as shown in at least figure 2), the male inductive coupler having: 
a male inductive coupler body (at least 7 or of at least 10, as shown in at least figure 2); and 
a male inductive coupler coil (at least 16) mounted in the male inductive coupler body (at least figure 2, paragraph [0018], and claim 3 introduces coiled electrical cable); and 
a female inductive coupler (at least 9) sized to be along the exterior surface of the well casing (at least figure 2 introduces the sleeve at least 9 to be on the exterior of the casing at least 5) and positioned at a desired exterior location external (as shown in at least figure 2), the female inductive coupler having: a female inductive coupler body (at least 9); and 
a female inductive coupler coil (at least 15) mounted in the female inductive coupler body (at least figure 2, paragraph [0018], and claim 3 introduces coiled electrical cable);
the female inductive coupler coil is radially aligned with the male inductive coupler coil when the female inductive coupler is positioned to enable inductive transfer of signals across the well casing (at least paragraph [0026] and figure 2 introduces “…The tubing 7 is inserted into the non-magnetic casing section 5A as illustrated by arrow 18 such that the inductive couplers 9 and 10 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11”).
However, Addis appears to be silent in regards to: a female coupler to be sized and slid onto the well casing and to slide along the exterior surface of the well casing until a bottom edge of the female coupler is positioned against an abutment at a desired exterior location external to the well casing along the exterior surface; 
the abutment comprising a casing coupling connected to the well casing and positioned such that the female coupler is radially aligned with the male coupler when the female coupler is positioned against the abutment of the well casing, the abutment further comprising a spring positioned axially between the casing coupling and the female coupler.
(at least 50) to be sized and slid onto the well casing (of at least 36) and to slide along the exterior surface of the well casing until a bottom edge of the female coupler (downhole edge of at least 50) is positioned against an abutment (at least 44) at a desired exterior location external to the well casing along the exterior surface (at least figures 2-5 and paragraphs [0041-0053] introduces the female inductive coupler 50 to be placed via sliding over the exterior of the casing tubular against an abutment thereof).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Addis to include the teachings of Borst, by modifying the coupling of the female inductive coupler to the well casing taught by Addis to include for the coupling to be done via sliding the female coupler onto the well casing tubular taught by Borst to allow for assembly of a downhole apparatus for at least purposes of controlling and/or minimizing the formation or accumulation of unwanted deposits on the inside of fluid flow paths by employing at various locations along the path an assembly of permanent magnets oriented such that the fluid flow is preferably from the North magnetic pole to the South magnetic pole (at least abstract).
Furthermore, Addis in view of Borst appear to be silent in regards to: the abutment comprising a casing coupling connected to the well casing and positioned such that the female coupler is radially aligned with the male coupler when the female coupler is positioned against the abutment of the well casing, the abutment further comprising a spring positioned axially between the casing coupling and the female coupler. 
(of at least 2210, 2212) comprising a casing coupling (at least 2212) connected to the well casing (at least paragraph [0227-0229] and figure 31 introduces “…the casing 20 situated in the wellbore 18, a plurality of centralizers 2210 situated between the casing 20 and the wellbore 18 and spaced along a length of the casing 20, and a processing unit 2220. In an embodiment, the centralizers 2210 may comprise data interrogation units 2230, which for example are attached to at least one component (e.g., collar 2212) of each centralizer 2210. In an embodiment, the data interrogation units 2230 may be molded to the collars 2212, using a composite resin material 2232”) and positioned such that the female coupler (at least 610, 2230 as shown in at least figures 8 & 31; at least paragraph [0114] introduces “…The batteries of the regional communication units 610 may be inductively rechargeable by the data interrogator 620 or may be rechargeable by other downhole power sources”) is radially aligned with the male coupler (at least 620) when the female coupler is positioned against the abutment of the well casing (at least figure 8 introduces for the female coupler, at least 610, to be radially aligned with the male coupler, at least 620, when positioned about the well casing; at least figures 30-31 introduces for the female coupler to be positioned against the abutment, of at least 2212, of the well casing, at least 20), the abutment further comprising a spring (at least 2210) positioned axially between the casing coupling (at least 2212) and the female coupler (at least 2230).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was  positioned axially between the casing coupling and the female coupler taught by Roddy to allow for detecting and/or monitoring the position and/or condition of a wellbore, the surrounding formation, and/or wellbore compositions, for example wellbore sealants such as cement, using MEMS-based data sensors (at least paragraph [0003]). Furthermore, doing so, allows for monitoring the integrity and performance of the wellbore, the surrounding formation and/or the wellbore compositions from drilling/completion through the life of the well using MEMS-based data sensors (at least paragraph [0003]).

In regards to claim 2, Addis further discloses: wherein the male inductive coupler and the female inductive coupler cooperate to transmit telemetry data signals across the well casing (at least paragraph [0026] and figure 2 introduces the inductive couplers 9 and 10 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11; at least paragraphs [0027-0036] introduces the use of processing transmitting data from the sensors coupled to the inductive couplers).

In regards to claim 3, Addis further discloses: wherein the male inductive coupler (at least 10) and the female inductive coupler (at least 9) cooperate to transmit power signals across the well casing (at least paragraph [0027] introduces the wireless transmission of electrical power and/or signals between the sensor assembly 8 and the power and/or signal transmission).

In regards to claim 4, Addis further discloses: wherein the male inductive coupler (at least 10) comprises a second male inductive coupler coil and the female inductive coupler (at least 9) comprises a second female inductive coupler coil radially aligned with the second male inductive coupler coil (at least paragraph [0018] introduces comprising at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable).

In regards to claim 5, Addis further discloses: wherein the male inductive coupler (at least 10) and the female inductive coupler (at least 9) cooperate to transmit telemetry data signals (at least paragraph [0026] and figure 2 introduces the inductive couplers 9 and 10 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly 8 via the cable assembly 12 to the surface monitor unit 11; at least paragraph [0027-0036] introduces the use of processing transmitting data from the sensors coupled to the inductive couplers) and power signals across the well casing (at least paragraph [0027] introduces the wireless transmission of electrical power and/or signals between the sensor assembly 8 and the power and/or signal transmission). 

In regards to claim 8, Addis further discloses: a sensor (at least 8) coupled to the female inductive coupler (at least 9; as shown in at least figure 2).

In regards to claim 9, Addis further discloses: a protection device (at least sleeve 9) engaged with the female inductive coupler (at least 9) and positioned to protect the sensor (at least 8; as shown in at least figure 2).

Claims 11-14, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0284216 A1 (i.e. Addis et al.) in view of US Publication 2006/0048941 A1 (i.e. Borst et al.).

In regards to claim 11, Addis discloses: A method of inductively transferring signals in a well environment (at least paragraphs [0001 and 0025] discloses a method and system for producing hydrocarbon fluid through a well with a sensor assembly outside the well casing where the transferring of signals therein occur within the well environment as shown in at least figure 1), comprising: 
locating a first inductive coil (at least 16) of a first inductive coupler (at least 10 comprises of coils as shown in at least figure 2; at least figure 2, paragraph [0018] and claim 3 introduces coiled electrical cable) along an interior (surface adjacent to the wellbore formation at least 2) of a well casing (at least 5); 
 (at least 15) of a second inductive coupler (at least 9) on the well casing (at least 5, as shown in at least figure 2); 
moving the second inductive coupler (at least paragraph [0018] introduces comprising at least one pair of substantially coaxial inductive couplers which each comprise a coiled electrical cable) along an exterior (surface adjacent to the production tubing at least 7) of the well casing (at least 5) until radially aligned with the first inductive coil (at least paragraph [0005] introduces the casing string at least 5 to be lowered into the wellbore; at least paragraph [0026] and figure 2, introduces the inductive couplers at least 9 and 10 are arranged substantially co-axially to each other and form a wireless electrical power and/or signal transmission link which connects the sensor assembly at least 8 via the cable assembly at least 12 to the surface monitor unit at least 11); 
coupling a sensor (at least 8) to the second inductive coupler (at least 10); and
a protective device (at least 35, 36, 37) onto the well casing and into engagement with an axial end of the second inductive coupler (as shown in at least figure 3), the protective device comprising a sensor (at least 8, 34) receiving cavity configured to receive and protect the sensor (as shown in at least figure 3).
However, Addis appears to be silent in regards to: sliding a second coupler onto a well casing; 
sliding a protective device onto the well casing and into engagement with an axial end of the second coupler.
Nonetheless, Borst discloses: sliding a second coupler (at least 50) onto a well casing (of at least 36; at least figures 2-5 and paragraphs [0041-0053] introduces the female inductive coupler 50 to be placed via sliding over the exterior of the casing tubular against an abutment thereof);
sliding a protective device (at least 80) onto the well casing and into engagement with an axial end of the second coupler (at least paragraphs [0054] and figure5 introduces “…Lock nut 80 is generally cylindrical in shape, with an opening therethrough (not shown), having a top face and a bottom face, and outer edge 84. Lock nut 80 is slidably added over the proximal end of assembly 100 prior to the threadable attachment of collar 60. Once slidably added over outside edge 38 of the assembly, lock nut 80 is compressed against seal 82b, and is held in place by a plurality of threaded attachment means that attach lock nut 80 via outer edge 84 to the outside edge 38 of the magnetic assembly”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Addis to include the teachings of Borst, by modifying the coupling of the female inductive coupler to the well casing taught by Addis to include for the sliding the female coupler and protective device onto the well casing tubular taught by Borst to allow for assembly of a downhole apparatus for at least purposes of controlling and/or minimizing the formation or accumulation of unwanted deposits on the inside of fluid flow paths by employing at various locations along the path an assembly of permanent magnets oriented such that the fluid flow is preferably from the North magnetic pole to the South magnetic pole (at least abstract).

In regards to claim 12, Addis further discloses: using the sensor (at least 8) to obtain data on parameters (at least paragraph [0028] introduces the sensor to capture pressure in the formation of the pores) external to the casing (at least 5); and inductively transferring the data from the second inductive coil (at least 15), across the well casing (at least 5), and to the first inductive coil (at least 16; at least paragraph [0026] introduces inductive couplers form signal transmission link, sensors at least 8 to conversion module at least 17). 

In regards to claim 13, Addis further discloses: transferring power across the well casing (at least 5) between the first and second inductive coils (coils of the inductive couplers 9 and 10, respectively) to power the sensor (at least 8) positioned external to the well casing (at least 5; at least paragraph [0027] introduces the wireless transmission of electrical power and/or signals between the sensor assembly 8 and the power and/or signal transmission).

In regards to claim 14, Addis further discloses: wherein coupling comprises coupling the sensor (at least 8) to the second inductive coupler (at least 9) with a cable (as illustrated in at least figure 2 the sensor at least 8 is connected to inductive coupler; at least paragraph [0018] inductive coupler comprises of coiled electrical cable).

In regards to 17, Addis further discloses: forming each of the first inductive coil (at least 16) and the second inductive coil (at least 15) a plurality of axially separated (at least figures 1 and 2 introduces for the coils to be separated in light of the intervening casing at least 5).

In regards to claim 21, Addis further discloses: securing the second inductive coupler (at least 9, 41) and the protective device (at least 35) in place along the well casing (at least 30) via a casing coupling (at least 36, 37) disposed about the well casing adjacent an axial end of the protective device opposite the second inductive coupler (as shown in at least figures 2-3).

Allowable Subject Matter
Claims 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The language of method claim 10 requires for multiple elements (i.e. inner metal tube, outer metal tube, etc.) to be included about the female inductive coupler and well casing. US Publication 2009/0085701 A1 (i.e. Veneruso et al.) is one of the closet prior art in regards to the additional structural elements, except for the lack of an inner metal tube and outer metal tube with respect to the female inductive coupler (see at least figures 2 & 7 and paragraphs [0030-0033]). 

Furthermore, the language of method claim 15 requires for multiple elements (i.e. magnetic core, inner metallic tube, and outer metallic tube, etc.) to be included about the second inductive coupler and well casing. US Publication 2009/0085701 A1 (i.e. Veneruso et al.) is one of the closet prior art in regards to the additional structural elements, except for the lack of an outer metallic tube and inner metallic tube with respect to the magnetic core (see at least figures 2 & 7). Veneruso discloses a magnetic core (at least element 110, 504; at least paragraph [0030] introduces “…Examples of ferromagnetic materials for the ferromagnetic segments 110 and 124 that can be used include ferrite. Other ferromagnetic materials can also be used, such as soft iron magnetic alloys, mu-metal alloys, or other materials”; at least paragraph [0068] introduces “…The female coupler 500 includes a ferromagnetic core 504”) and an inner tube (at least 128; as shown in at least figures 2).

Lastly, similar to the reasoning of claims 10 and 15 above, independent method claim 18 requires for multiple elements (i.e. magnetic core, pair of metallic tubes, etc.) to be included about the female inductive coupler and casing. US Publication 2009/0085701 A1 (i.e. Veneruso et al.) is one of the closet prior art in regards to the additional structural elements, except for the lack of a pair of metallic tubes with respect to the magnetic core (see at least figures 2 & 7). Veneruso discloses a magnetic core (at least element 110, 504; at least paragraph [0030] introduces “…Examples of ferromagnetic materials for the ferromagnetic segments 110 and 124 that can be used include ferrite. Other ferromagnetic materials can also be used, such as soft iron magnetic alloys, mu-metal alloys, or other materials”; at least paragraph [0068] 

The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet these limitations, as such modifications would destroy the operation of the reference. The application’s novelty of the invention is the combination of the structural and functional language as recited within in claims 10 & 15 (i.e. in light of their respective independent claims) and independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEEL GIRISH PATEL/Examiner, Art Unit 3676